 1 NOTICE: This opinion is subject to formal revision before publication in the Board volumes of NLRB decisions. Readers are requested to notify the Executive Secretary, National Labor Relations Board, rors so that corrections can be included in the bound volumes. S&J Concrete, Incorporated and Teamsters Local Union No. 682, affiliated with the International Brotherhood of Teamsters, AFL±CIO. Case 14± CA±23644 October 21, 1996 DECISION AND ORDER BY CHAIRMAN GOULD AND MEMBERS FOX AND HIGGINS Upon a charge filed by the Union on June 12, 1995, the General Counsel of the National Labor Relations Board issued a complaint on October 5, 1995, against 
S&J Concrete, Incorporated, the Respondent, alleging 

tional Labor Relations Act. Although properly served 
copies of the charge and complaint, the Respondent 
failed to file an answer. tor for Region 14 approved an informal settlement 
agreement entered into by the Respondent and the 
Union disposing of the allegations in the complaint. 
However, on February 22, 1996, the Regional Director 

ed complaint alleging that the Respondent has violated 
Section 8(a)(1) and (5) of the National Labor Relations 
Act. Although properly served copies of the charge and the amended complaint, the Respondent failed to file an answer. Thereafter, the parties entered into a second informal 
tor on April 4, 1996, disposing of the allegations of the 
amended complaint. However, on August 16, 1996, the 
Union filed an amended charge alleging various 
8(a)(1) and (5) violations. On the charge and amended charge, the General Counsel of the National Labor Relations Board issued 


crete, Incorporated, the Respondent, alleging that it has 
violated Section 8(a)(1) and (5) of the National Labor 
Relations Act. Although properly served copies of the 

plaint, the Respondent failed to file an answer. On September 23, 1996, the General Counsel filed a Motion for Default Summary Judgment with the 
Board. On September 25, 1996, the Board issued an 
order transferring the proceeding to the Board and a 
Notice to Show Cause why the motion should not be 

tions in the motion are therefore undisputed. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. Ruling on Motion for Default Summary Judgment Sections 102.20 and 102.21 of the Board's Rules 
plaint shall be deemed admitted if an answer is not 
less good cause is shown. In addition, the complaint, firmatively note that unless an answer is filed within 14 days of service, all the allegations in the respective 
mary Judgment disclose that the Region, by letter dated September 4, 1996, notified the Respondent that 
unless an answer were received by September 9, 1996, a Motion for Default Summary Judgment would be filed. In the absence of good cause being shown for the failure to file a timely answer, we grant the General Counsel's Motion for Default Summary Judgment. On the entire record, the Board makes the following FINDINGS OF FACT I. JURISDICTION At all material times, the Respondent, a Missouri corporation, with an office and place of business in St. Louis, Missouri, has been engaged in the nonretail sale of concrete ready mix. During the 12-month period ending July 31, 1996, the Respondent, in conducting its business operations, purchased and received at its 
St. Louis, Missouri facility goods valued in excess of $50,000 from other enterprises, located within the State of Missouri, each of which other enterprises had received these goods directly from points outside the State of Missouri. We find that the Respondent is an 
employer engaged in commerce within the meaning of Section 2(2), (6), and (7) of the Act and that the Union is a labor organization within the meaning of Section 
2(5) of the Act. II. ALLEGED UNFAIR LABOR PRACTICES stitute a unit appropriate for the purposes of collective bargaining within the meaning of Section 9(b) of the Act: All drivers employed by the Respondent at its St. 
Louis, Missouri facility EXCLUDING all office clerical and professional employees, guards, and supervisors as defined in the Act. On August 30, 1993, the Union was certified as the exclusive collective-bargaining representative of the unit. At all times since that date, based on Section 9(a) 322 NLRB No. 63  2 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD tive-bargaining representative of the unit. On February 15, 1995, the Respondent and the Union met for the purposes of collective bargaining 


spondent advised the Union that the Respondent would 
not sign any collective-bargaining agreement with the 
Union until it had a batch plant of its own. About January 9, 1996, the Respondent and the Union scheduled a meeting at the Respondent's facility 
on January 11, 1996, for the purposes of collective 
bargaining. About January 11, 1996, the Respondent 
failed to appear for the meeting with the Union. From 

ent failed and refused to meet with the Union for the 
purposes of collective bargaining. About June 13, 1996, the Union and the Respondent 
tions of employment of the unit to be incorporated into 
a collective-bargaining agreement. Since about July 1, 
1996, the Union has requested that the Respondent 
execute a written contract containing this agreement, 
but since that date the Respondent has failed and re-
fused to do so. CONCLUSION OF LAW 

tive-bargaining representative of its employees, and has 
thereby engaged in unfair labor practices affecting 
commerce within the meaning of Section 8(a)(1) and 
(5) and Section 2(6) and (7) of the Act. REMEDY Having found that the Respondent has engaged in certain unfair labor practices, we shall order it to cease 
and desist and to take certain affirmative action de-

cally, having found that the Respondent has violated 
Section 8(a)(5) and (1) by failing to meet and bargain 

ing agreement reached by the parties about June 13, 
1996, we shall order the Respondent to execute the agreement, give retroactive effect to that agreement, 
tributable to the Respondent's failure to execute and 
implement the agreement. Backpay shall be computed 
in accordance with Ogle Protection Service, 183 
NLRB 682 (1970), enfd. 444 F.2d 502 (6th Cir. 1971), 
with interest as prescribed in 
tarded, 283 NLRB 1171 (1987). ORDER The National Labor Relations Board orders that the Respondent, S&J Concrete, Incorporated, St. Louis, Missouri, its officers, agents, successors, and assigns, shall 1. Cease and desist from ated with the International Brotherhood of Teamsters, ing agreement with the Union until the Respondent has a batch plant of its own. (b) Failing or refusing to meet with the Union for the purposes of collective bargaining with respect to 
ployment of the unit: All drivers employed by the Respondent at its St. 
Louis, Missouri facility EXCLUDING all office clerical and professional employees, guards, and supervisors as defined in the Act. (c) Refusing to execute a written contract containing the terms of the agreement reached by the parties. (d) In any like or related manner interfering with, restraining, or coercing employees in the exercise of the rights guaranteed them by Section 7 of the Act. 2. Take the following affirmative action necessary to effectuate the policies of the Act. (a) On request, meet and bargain in good faith with 
resentative of the employees in the unit. (b) Execute the collective-bargaining agreement 
ment in the manner set forth in the remedy section of 
this decision. (c) Preserve and, within 14 days of a request, make available to the Board or its agents for examination ment records, timecards, personnel records and reports, and all other records necessary to analyze the amount of backpay due under the terms of this Order. (d) Within 14 days after service by the Region, post tached notice marked ``Appendix.''1 tice, on forms provided by the Regional Director for spondent and maintained for 60 consecutive days in 1 If this Order is enforced by a judgment of a United States court of appeals, the words in the notice reading ``Posted by Order of the National Labor Relations Board'' shall read ``Posted Pursuant to a 
Judgment of the United States Court of Appeals Enforcing an Order 
of the National Labor Relations Board.''  S&J CONCRETE, INC. 3 conspicuous places including all places where notices to employees are customarily posted. Reasonable steps tices are not altered, defaced or covered by any other 
material. In the event that, during the pendency of these proceedings, the Respondent has gone out of ceedings, the Respondent shall duplicate and mail, at its own expense, a copy of the notice to all current 
spondent at any time since June 12, 1995. (e) Within 21 days after service by the Region, file with the Regional Director a sworn certification of a responsible official on a form provided by the Region attesting to the steps that the Respondent has taken to comply. Dated, Washington, D.C. October 21, 1996 llllllllllllllllll William B. Gould IV, Chairman llllllllllllllllll Sarah M. Fox, Member llllllllllllllllll John E. Higgins Jr., Member (SEAL) NATIONAL LABOR RELATIONS BOARD APPENDIX NOTICE TO EMPLOYEES•POSTED BY ORDER OF THE•NATIONAL LABOR RELATIONS BOARD•An Agency of the United States Government•The National Labor Relations Board has found that we dered us to post and abide by this notice. WE WILL NOT advise Teamsters Local Union No. 682, affiliated with the International Brotherhood of 
tive-bargaining agreement with them until we have a 
batch plant of our own. WE WILL NOT fail or refuse to meet with the Union for the purposes of collective bargaining with respect 

ployment of our unit employees: All drivers employed by the Employer at its St. 
Louis, Missouri facility EXCLUDING all office 
clerical and professional employees, guards, and 
supervisors as defined in the Act. WE WILL NOT refuse to execute a written contract containing the terms of the agreement reached with the 
Union. WE WILL NOT in any like or related manner interfere with, restrain, or coerce you in the exercise of the 
rights guaranteed you by Section 7 of the Act. WE WILL, on request, meet and bargain with the 
ative of the employees in the unit. WE WILL ment reached with the Union about June 13, 1996, 
give retroactive effect to that agreement, and make our 
unit employees whole for any losses attributable to our 
failure to execute and implement the agreement, in the 
manner set forth in a decision of the National Labor 
Relations Board. S&J CONCRETE, INCORPORATED 